Title: To James Madison from James Monroe, 25 February 1804
From: Monroe, James
To: Madison, James



No. 20.
Sir
London Feby 25. 1804.
The king has been several weeks and still continues to be dangerously ill. The report of his phisicians has been latterly favorable to his recovery, but the result by those who pretend to be best informed considered doubtful. No communication on the subject has been made to Parliament, nor will be while it can be avoided. It is said that the house of commons has been well attended lately in the expectation of such a communication. His disorder is known to be the same that formerly afflicted him, aggravated according to report, with the other very dangerous disorders the gout & dropsy in the stomach. I was led to believe by the conversation of some about him, that he was first seized with the gout which was called the rheumatism, and that the suspicion of the dropsy proceeded from some bilious simptoms, which together, aided with other causes brought on his old malady. If this view of his disorder is correct he may probably recover. The presumption that it may be of some duration, has revived the idea with the publick of a regency, which derives much support from the actual situation of affairs, the Executive power being in some of its most important functions suspended at a time when an invasion is menac’d & apparently expected. If the P. of W. comes into power it is generally believed that the ministry will be changed. In that case many think that an administration will be formed with Mr. F⟨ox⟩ at its head: that Ld. Moira will be one: that Ld. Corn⟨wal⟩lis will have the command of the army. It is positive⟨ly⟩ asserted that the Prince has refused to receive the D. of yk. since the indisposition of his father: Those who think ⟨the⟩ above arrangment probable, speak of an union betw⟨een⟩ the Grenvilles Wyndham & Fox. The idea of an associati⟨on⟩ between Pitt & Fox does not seem to be entertained by m⟨a⟩ny. No approximation of them had been known that I ha⟨ve⟩ heard of. Before the indisposition of the king the present Mi⟨nis⟩try seemed to treat each party with equal attention, & it ⟨was⟩ suspected to be its policy to preserve the means of calli⟨ng⟩ to its aid, or joining either at pleasure, if driven to that extremity. The king was believed to be equally si⟨n⟩cere & ardent in his hatred to both Pitt & Fox, so that while he remained, and no publick disaster force⟨d⟩ a change, the present ministry was likely to keep i⟨ts⟩ ground. But since his indisposition this kind of bala⟨nce⟩ seems to have been somewhat affected. It is understoo⟨d⟩ that Mr. Addington gave offence to the Prince by th⟨e⟩ part he acted on his late application for a comman⟨d⟩ in the army. It is also generally beleived that altho⟨‘ the⟩ warmth of early friendship may have been abated ⟨by⟩ many causes, yet that the Prince has more regard ⟨for⟩ Mr. Fox than Mr. Pitt. Hence the association of the f⟨or⟩mer with the characters above mentioned has been ⟨pre⟩sumed, and a better understanding between the presen⟨t⟩ & late chancelor of the Exchequer inferr’d, for I ca⟨n⟩not think that an union has been agreed betwee⟨n⟩ them. Such an union would not be likely to take place here but to preserve or acquire power. If the king lives Mr. Addington has no motive for it, & probably nothing to offer to inspire Mr. Pitt with one. And if he dies it is presumeable that neither would be willing to connect his fortune with that of the other in paying court to his successor. Should a new order of things take place and leave these gentlemen in the opposition, they will find a motive of union there which has often brought together the greatest enemies.
I have not yet obtained an answer to the note which I addressed to Lord Hawkesbury some time since, respecting the impressment of our seamen, of which I transmitted you a copy. I have understood that it was sent to the admiralty for a report, the day after it was received, which has not yet been made. At my suggestion an application for one was promised me, and as early an answer to the note as could be given. I expressed a strong desire to receive one, that I might communicate it to you during the present session of Congress, before whom the subject was known to be. The state of the admiralty from which Sir Evan Nepean has been lately removed, and the indisposition of Ld. St. Vincent were suggested as causes of the delay. It is probable that the indisposition of the king, & the situation of publick affairs in general may have also contributed to it.
On the subject of impressments, neutral rights, and our intercourse with the W. Indias, there is a strong motive for some equitable & amicable arrangment with this governmen⟨t.⟩ They are severally topicks of the first importance to bot⟨h⟩ parties and ought to be adjusted on such fair and li⟨be⟩ral principles as to leave no cause of future varian⟨ce⟩ behind. It happens unfortunately that in each case, we have to contend with the practice and the prejudice of this country. It is however to be hoped that a more correct view of its interest, and a greater respect for our rights, will induce its governmen⟨t⟩ to agree to an arrangment, which will prove equa⟨lly⟩ advantageous to both nations. Mr. Baring is not yet arrived, but is daily expected, by whom I expect instructions on these and other subjects in which we are interested. I am with great respec⟨t⟩ & esteem yr. obt. servant
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC docketed by Wagner as received 21 Apr.



   
   For the background to these political events, see Donald Grove Barnes, George III and William Pitt, 1783–1806 (New York, 1965), pp. 420–26.



   
   In the summer of 1803, following the renewal of war between France and Great Britain, the Prince of Wales had applied through Henry Addington for an appointment to a military command commensurate with his position, arguing that it would inspire the people and remove any stigma attached to his remaining a dragoon colonel while his younger brothers moved up in the military ranks. Addington presented the request to George III, who refused it. The prince then wrote directly to his father, who again refused the request (A. Aspinall, ed., The Correspondence of George, Prince of Wales, 1770–1812 [8 vols.; London, 1963–71], 4:348–49, 386–88, 391–96).



   
   See Monroe to JM, 14 Dec. 1803, and n. 3.


